Exhibit 10.1

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is entered into as of [●], 2016 by and
among Essentialis, Inc., a Delaware corporation (the “Company”) and the person
listed as a stockholder of Capnia, Inc., a Delaware corporation (“Parent”), on
the signature page hereto (the “Stockholder”).

RECITALS

A.    Concurrently with the execution and delivery of this Agreement, the
Company, Parent, Capnia, Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Stockholders Representative (as
defined in the Merger Agreement), are entering into an Agreement and Plan of
Merger (as the same may be amended or supplemented, the “Merger Agreement”),
which provides, among other things, for the acquisition of the Company by Parent
by means of a merger of Merger Sub with and into the Company (the “Merger”),
with the Company continuing as the surviving corporation in the Merger and
becoming a wholly-owned subsidiary of Parent, on the terms and subject to the
conditions set forth in the Merger Agreement. Capitalized terms used herein that
are not defined shall have the meanings set forth in the Merger Agreement.

B.    The Stockholder is the record and beneficial owner of the number of shares
of Parent Common Stock set forth on Exhibit A hereto (such securities, as they
may be adjusted by stock dividend, stock split, recapitalization, combination or
exchange of shares, merger, consolidation, reorganization or other change or
transaction of or by Parent, together with securities of Parent that may be
acquired after the date hereof, including upon the exercise of any warrants or
options to acquire Parent Common Stock by the Stockholder are collectively
referred to herein as the “Securities”).

C.    As an inducement and a condition to the willingness of the Company to
enter into the Merger Agreement, and in consideration of the substantial
expenses incurred and to be incurred by it in connection therewith, the
Stockholder has agreed to enter into, be legally bound by and perform this
Agreement.

AGREEMENTS

In consideration of the recitals and the representations, warranties, covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.    Covenants of the Stockholder. The Stockholder agrees as follows:

(a)    The Stockholder shall not, directly or indirectly, (i) sell, transfer
(including by operation of law), pledge, assign or otherwise encumber or dispose
of, or enter into any agreement, option or other arrangement (including any
profit sharing arrangement) or understanding with respect to any of the
Securities to any person; provided, that, in the event that the Stockholder is a
party, as of the date hereof, to a written plan for trading the Securities in



--------------------------------------------------------------------------------

accordance with Rule 10b5-1 under the Exchange Act (a “10b5-1 Plan”), the
Stockholder may sell pursuant to such 10b5-1 Plan up to that number of
Securities as permitted to be sold under such 10b5-1 Plan, (ii) deposit any
Securities into a voting trust or enter into any voting arrangement, whether by
proxy, voting agreement, voting trust, power-of-attorney, attorney-in-fact,
agent or otherwise, with respect to the Securities, except as contemplated by
this Agreement, or (iii) take any other action that would in any way make any
representation or warranty of the Stockholder herein untrue or incorrect in any
material respect.

(b)    At any meeting of Parent Stockholders called to vote upon the Parent
Voting Proposal or at any adjournment, postponement or recess thereof or in any
other circumstances upon which a vote, consent or other approval (including by
written consent) is sought with respect to the Parent Voting Proposal, the
Stockholder shall vote (or cause to be voted) all of the Securities: (i) in
favor of the approval of the issuance of the Merger Shares in the Merger
pursuant to the terms of the Merger Agreement, (ii) against any Parent
Acquisition Proposal and (iii) against any other action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Parent under the Merger Agreement or which would
result in any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled.

(c)    The Stockholder shall use commercially reasonable efforts to take, or
cause to be taken, all reasonable actions, and to do, or cause to be done, and
to assist the other parties in doing, all things reasonably necessary, proper or
advisable to fulfill the Stockholder’s obligations under this agreement,
including, without limitation, attending, if applicable, the Parent Stockholder
Meeting or any adjournment, postponement or recess thereof (or executing valid
and effective proxies to any other attending participant of a Parent Stockholder
Meeting in lieu of attending such Parent Stockholder Meeting or any adjournment,
postponement or recess thereof).

(d)    The Stockholder shall not exercise any rights (including under
Section 262 of the Delaware General Corporation Law) to demand appraisal of any
Company Stock that may arise with respect to the Merger.

(e)    The Stockholder authorizes and agrees to permit Parent and Merger Sub to
publish and disclose in the Proxy Statement and any related filings under the
securities laws of the United States or any state thereof the Stockholder’s
identity and ownership of Securities and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement and any other
information required by applicable Law. None of the information relating to the
Stockholder provided by or on behalf of the Stockholder in writing for inclusion
in the Proxy Statement will, at the respective times that the Proxy Statement is
filed with the SEC or is first mailed to the holders of the Parent Common Stock,
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

2



--------------------------------------------------------------------------------

2.    Grant of Irrevocable Proxy Coupled with an Interest; Appointment of Proxy.

(a)    The Stockholder hereby irrevocably (i) grants to the Company and any
designee of the Company, alone or together, the Stockholder’s proxy, and
(ii) appoints the Company and any designee of the Company as the Stockholder’s
proxy, attorney-in-fact and agent (with full power of substitution and
resubstitution), alone or together, in each case, for and in the name, place and
stead of the Stockholder, to vote the Securities, or grant a consent or approval
in respect of the Securities, in accordance with Section 1 above at any meeting
of the Parent Stockholders or at any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought in
favor of the approval of the issuance of the Merger Shares in the Merger
pursuant to the terms of the Merger Agreement. The Stockholder agrees to execute
such documents or certificates evidencing such proxy as the Company may
reasonably request. The Stockholder acknowledges receipt and review of a copy of
the Merger Agreement.

(b)    The Stockholder represents that any proxies heretofore given in respect
of the Securities are not irrevocable, and that any such proxies are hereby
revoked.

(c)    THE STOCKHOLDER HEREBY AFFIRMS THAT THE PROXY SET FORTH IN THIS SECTION 2
IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL SUCH TIME AS THIS AGREEMENT
TERMINATES IN ACCORDANCE WITH ITS TERMS. The Stockholder hereby further affirms
that the irrevocable proxy is given in connection with the execution of the
Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of the Stockholder under this Agreement. The
Stockholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof. Such irrevocable proxy shall
be valid until the termination of this Agreement in accordance with its terms.
The power of attorney granted by the Stockholder is a durable power of attorney
and shall survive the bankruptcy, dissolution, death or incapacity of the
Stockholder.

3.    Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company as follows:

(a)    The Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform the Stockholder’s obligations under this
Agreement. The execution, delivery and performance of this Agreement have been
duly authorized by the Stockholder. This Agreement has been duly executed and
delivered by the Stockholder and, assuming this Agreement constitutes a valid
and binding obligation of the Company, constitutes a valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
The failure of the spouse, if any, of the Stockholder to be a party or signatory
to this Agreement shall not (x) prevent the Stockholder from performing the
Stockholder’s obligations contemplated hereunder or (y) prevent this Agreement
from constituting the legal, valid and binding obligation of the Stockholder in
accordance with its terms.

 

3



--------------------------------------------------------------------------------

(b)    The Securities and the certificates (or any book-entry notations used to
represent any uncertificated shares of Parent Common Stock) representing the
Securities are now, and at all times during the term hereof will be, held by the
Stockholder, or by a nominee or custodian for the benefit of the Stockholder,
and the Stockholder has valid title to the Securities, free and clear of any
Liens (including voting trusts and voting commitments), except as would not
limit the Stockholder’s ability to vote the Securities in the manner provided
herein and except as provided by this Agreement. As of the date of this
Agreement, the Stockholder does not own of record or beneficially any securities
of Parent, or any options, warrants or rights exercisable for securities of
Parent, other than the Securities set forth on Exhibit A hereto. The Stockholder
has full power to vote the Securities as provided herein. Neither the
Stockholder nor any of the Securities is subject to any voting trust, proxy or
other agreement, arrangement or restriction with respect to the voting or
disposition of the Securities, except as would not limit the Stockholder’s
ability to vote the Securities in the manner provided herein and except as
otherwise contemplated by this Agreement or the Merger Agreement.

(c)    (i) No filing with, and no permit, authorization, consent or approval of
any state, federal or foreign Governmental Entity is necessary on the part of
the Stockholder for the execution and delivery of this Agreement by the
Stockholder and the performance by the Stockholder of the Stockholder’s
obligations under this Agreement and (ii) neither the execution and delivery of
this Agreement by the Stockholder nor the performance by the Stockholder of the
Stockholder’s obligations under this Agreement nor compliance by the Stockholder
with any of the provisions hereof shall (x) result in the creation of an
encumbrance on any of the Securities or (y) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Stockholder or any of the
Securities, except in the case of (x) or (y) for violations, breaches or
defaults that would not in the aggregate materially impair the ability of the
Stockholder to perform its obligations hereunder.

(d)    As of the date hereof, there is no Action pending or, to the knowledge of
the Stockholder, threatened against or affecting the Stockholder’s and/or any of
its Affiliates before or by any Governmental Entity that would reasonably be
expected to impair the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby in a timely
manner.

(e)    The Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement.

4.    Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that the Company may assign all or any of
its rights and obligations hereunder to any Affiliate of the Company; provided,
however, that no such assignment shall relieve the assigning party of its
obligations hereunder if such assignee does not perform such obligations.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
solely to the benefit of, and be enforceable by, the parties hereto and their
respective permitted successors and assigns. Notwithstanding anything contained
in this Agreement to the contrary, nothing in this Agreement,

 

4



--------------------------------------------------------------------------------

expressed or implied, is intended to or shall confer on any person other than
the parties hereto or their respective heirs, successors, executors,
administrators and assigns any rights, benefits, remedies, obligations or
liabilities of any nature whatsoever under or by reason of this Agreement.

5.    Termination.This Agreement, and all rights and obligations of the parties
hereunder, shall terminate upon the first to occur of (a) the Effective Time,
(b) such date and time on which the Merger Agreement is terminated in accordance
with its terms, (c) the Parent Board effecting a Parent Board Recommendation
Change pursuant to Section 4.07 of the Merger Agreement, or (d) the mutual
written agreement of the parties to terminate this Agreement. In the event of
termination of this Agreement pursuant to this Section 5, this Agreement will
become null and void and of no effect with no liability on the part of any party
hereto; provided, however, that no such termination will relieve any party
hereto from any liability for any willful, knowing and material breach of this
Agreement occurring prior to such termination.

6.    Stockholder Capacity. Notwithstanding anything to the contrary in this
Agreement, the parties acknowledge that (a) the Stockholder is entering into
this Agreement solely in the Stockholder’s capacity as a record and/or
beneficial owner of Parent Common Stock and not in the Stockholder’s capacity as
a director, officer or employee of Parent or Merger Sub (as applicable) or in
any other capacity and (b) nothing in this Agreement is intended to limit or
restrict the Stockholder from taking any action or inaction or voting in favor
in the Stockholder’s sole discretion on any matter in his or her capacity as a
director of Parent or Merger Sub, including, for the avoidance of doubt, taking
any action permitted by Section 4.07 of the Merger Agreement, and none of such
actions in such capacity shall be deemed to constitute a breach of this
Agreement.

7.     Company. Nothing herein shall be construed to limit or affect any action
or inaction by (a) the Company in accordance with the terms of the Merger
Agreement or (b) any Affiliate, officer, director or direct or indirect equity
holder of the Company acting in his or her capacity as a director or officer of
the Company; provided, however, that this Section 7 shall not relieve any such
Person from any liability or obligation that he, she or it may have
independently of this Agreement or as a consequence of any action or inaction by
such Person.

8.    No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Securities. All rights, ownership and
economic benefits of and relating to the Securities shall remain vested in and
belong to the Stockholder, and the Company shall have no authority to manage,
direct, superintend, restrict, regulate, govern, or administer any of the
policies or operations of Parent or Merger Sub or exercise any power or
authority to direct the Stockholder in the voting of any of the Securities,
except as otherwise provided herein.

9.     General Provisions.

(a)    Except as otherwise set forth in the Merger Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expense, whether
or not the transactions contemplated hereby are consummated.

 

5



--------------------------------------------------------------------------------

(b)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in a writing that refers to this Agreement and
signed, in the case of an amendment, by each of the parties hereto, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law.

(c)    Any notice, demand, or communication required or permitted to be given by
any provision of this Agreement shall be deemed to have been sufficiently given
or served for all purposes if (i) personally delivered, (ii) mailed by
registered or certified first-class mail, prepaid with return receipt requested,
(iii) sent by a nationally recognized overnight courier service, to the
recipient at the address below indicated or (iv) delivered by facsimile or email
which is confirmed in writing by sending a copy of such facsimile or email to
the recipient thereof pursuant to clause (i) or (iii) above:

If to the Company:

Essentialis, Inc.

7915 Corte Cardo,

Carlsbad, CA 92009

Attention: Neil M. Cowen

Email: nmcowen@essentialistherapeutics.com

With a required copy to (which shall not constitute notice):

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121

Attention: Mike Kagnoff

Email: michael.kagnoff@dlapiper.com

Fax: (858) 638-5122

If to the Stockholder:

At the address and facsimile number and email address set forth set forth in
Exhibit A hereto;

or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner.

(d)    When a reference is made in this Agreement to a Section, such reference
shall be to a Section of this Agreement unless otherwise indicated. The headings
contained in this

 

6



--------------------------------------------------------------------------------

Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Wherever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

(e)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. Signatures delivered by facsimile or electronic transmission shall
be binding for all purposes hereof.

(f)    This Agreement and the Merger Agreement constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof.

(g)    This Agreement shall be governed and construed in accordance with the
laws of the State of Delaware without regard to any applicable conflicts of law.

(h)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction and proper venue of the
Court of Chancery of the State of Delaware, and each party consents to personal
and subject matter jurisdiction and venue in such courts and waives and
relinquishes all right to attack the suitability or convenience of such venue or
forum by reason of their present or future domiciles, or by any other reason.
The parties acknowledge that all directions issued by the forum court, including
all injunctions and other decrees, will be binding and enforceable in all
jurisdictions and countries. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby.

(i)    If any provision of this Agreement or the application thereof to any
party or set of circumstances shall, in any jurisdiction and to any extent, be
finally held invalid or unenforceable by any rule of law or public policy, such
term or provision shall only be ineffective as to such jurisdiction, and only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable any other terms or provisions of this Agreement or under
any other circumstances, and the parties shall negotiate in good faith a
substitute provision which comes as close as possible to the invalidated or
unenforceable term or provision, and which puts each party in a position as
nearly comparable as possible to the position it would have been in but for the
finding of invalidity or unenforceability, while remaining valid and
enforceable.

(j)    Each of the parties acknowledges that irreparable damage would occur in
the event any provision of this Agreement was not performed in accordance with
the terms hereof and agrees that the parties’ respective remedies at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and, in recognition of that fact, each agrees that, in the event of a
breach or threatened breach by any party of the provisions of this Agreement, in
addition to any remedies at law or damages, each party, respectively, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available in order to
enforce the terms hereof.

 

7



--------------------------------------------------------------------------------

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CAPNIA, INC. By:  

 

  Name:   Anish Bhatnagar   Title:   President and Chief Executive Officer

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ESSENTIALIS, INC. By:  

 

  Name:   Neil Cowen   Title:   President

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STOCKHOLDER By:  

 

  Name:   Title:

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Exhibit A

Stockholder Security Ownership and Voting Information

 

Name of Stockholder

 

Address of Stockholder

 

Number of Shares of
Parent Common Stock

owned by Stockholder

 

Options to purchase

number of shares of
Parent Common Stock

held by Stockholder

 

Warrants to purchase
number of shares of
Parent Common Stock

held by Stockholder

       